ALLEN, J.
1. Under Article XVIII, Section 3, of the Ohio Constitution, municipalities “have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” A local police ordinance enacted by the council of a municipality regulating auctioneers of jewelry, providing among other things that no jewelry shall Be sold at auction for a period greater thcan sixty days in one year and that the auctioneer must have been a resident of the municipality for one year, and must have had a regular stock of jewelry for six months of that year, does not conflict with Section 5868 of the General Code, which provides that the Court of Common Pleas, or a judge thereof in vacation, may appoint and license suitable persons to make sales by auction in any county in the state for one year from the date of appointment.
2. Such ordinance is a valid and constitutional enactment, not in conflict with the provisions of Article I, Sections 1 and 2, and Article II, Section 26, of the Constitution of Ohio, and Article XIV, Section 1, of the Constitution of the United States.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Day and Kinkade, JJ., concur.